DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a broad dual inverter and a broad DC power supply comprising a controller and a series transistor for connecting two batteries as the battery to series, two parallel transistors for connecting the two batteries, a reactor for accumulating magnetic energy and an outputting transistor for outputting voltages of the batteries and a discharging diode for discharging the reactor.
Group II, claim(s) 9-15, drawn to a more specific type of DC power supply  “connection-charging circuit “comprising controller a series transistor for connecting two batteries as the battery to series, two parallel transistors for connecting the two batteries, a reactor for accumulating magnetic energy and an outputting transistor for outputting voltages of the batteries and a discharging diode for discharging the reactor.
Group III, claim(s) 16-21, drawn to a specific type of dual inverter. 
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special feature in all groups is a controller and a series transistor for connecting two batteries as the battery to series, two parallel transistors for connecting the two batteries, a reactor for accumulating magnetic energy, an outputting transistor for outputting voltages of the batteries and a discharging diode for discharging the reactor. The element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art. 
(JP 2012-059656), cited in Applicants IDS,  discloses an electric device for an electric vehicle, which is provided with controller (see control circuit 9) that controller a inverter (see inverter 2 comprising bridge arms A-F) that are connected to a double ended three phase coil (see 7) and motor (see 6), wherein the electric device has a power storing means (see 5) for applying power supply voltage to the inverter (see 2), and output terminals of the bridge are connected to a connector (see 8) for connecting to a grid. (JP 2010-81786), cited in Applicants IDS,  discloses a vehicular power switching circuit (bi-directional DC/DC converter) having a transistor switch (see switch transistor 703) for connecting two batteries (see two series capacitors 704 and 705) and two parallel transistors (see switches 701 and 702) for connecting the two batteries; and a reactor for accumulating magnetic energy (see 76).   (US 2009/0179623) discloses a discharging diode (see 84U “operating as a flywheel diode”) for discharging energy from the reactor (see inductor 90) as claimed in claim 1, 4 and 9 and further indicated that this feature could be applied to other power system of an electric vehicle. The additional features corresponding to each Group are not shared and also not directed toward solving the same problem. 
Group I and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Group II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
A telephone call was made to Mamoru Kaduda on August 17, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result
in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        8/15/22
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836